                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA,
ex. rel. BRIAN VINCA and
JENNIFER SWEENY,

               Plaintiff,

v.                                                        Case No. 8:11-cv-176-T-30AEP

ADVANCED BIOHEALING,

               Defendant.
                                             /


                                            ORDER

       This cause comes before the Court upon Relator Brian Vinca and Steven S. Oscher,

Receiver for Barry A. Cohen P.A., Agreed Motion to Compel Mediation (Doc. 281). A

telephonic status conference was held on February 5, 2020, in which the Court addressed the

parties’ Motion (Doc. 281). For the reasons stated at the status conference, it is hereby

       ORDERED:

       1. The parties’ Agreed Motion to Compel Mediation (Doc. 281) is GRANTED.

       2. Within fourteen (14) days of the date of this Order, the parties are to serve all

discovery requests upon one another.

       3. The parties 1 are directed to participate in mediation.




1 As discussed at the February 5, 2020 hearing, the Court is only ordering that Relator Brian
Vinca and his counsel, Steven S. Oscher, as receiver for Barry A. Cohen P.A, and his counsel,
and Saady & Saxe participate in the mediation. Any other interested parties may participate
in the mediation only upon agreement of all parties.
       4. Mediation shall begin no later than March 26, 2020, before:

               Christopher L. Griffin
               Griffin Mediation, LLC
               3225 S. MacDill Avenue, Suite 129-172
               Tampa, FL 33629

       5. In the event the parties reach an impasse, all discovery is to be produced within

twenty-five (25) days of the conclusion of mediation.

       6. The parties are directed to meet and confer regarding the scheduling of any necessary

depositions.

       7. If the parties reach an impasse, the Receiver shall, within three (3) days of the

impasse, file a Motion for a Status Conference, upon which the Court will conduct a status

conference to address any necessary matters, to include the scheduling of an evidentiary

hearing.

       DONE AND ORDERED in Tampa, Florida, on this 12th day of February, 2020.




cc:    Counsel of Record




                                              2
